United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 31, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60152
                          Summary Calendar


WILLIAM H. WYTTENBACH,

                                          Petitioner-Appellant,
versus

COMMISSIONER OF INTERNAL REVENUE,

                                          Respondent-Appellee.


                         --------------------
               Appeal from the United States Tax Court
                               (0711-05)
                         --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Although, if we had jurisdiction to entertain this appeal, we

would summarily affirm the judgment of the United States Tax Court

dismissing it, we do not have jurisdiction.   Accordingly, for lack

of jurisdiction, this appeal is

DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.